DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 42 recites “wherein the undercooled liquid metallic core is a liquid when the liquid metallic core-shell particle has a temperature equal to ambient temperature” which for the purpose of this examination will be interpreted as functional language since “ambient” is dependent on how and when the particle is used, stored, made, etc.   

Claim Objections
Claim 42 is objected to because of the following informalities:  Claim 42 recites “the undercooled liquid metallic core having a melting point in the range of 62 C to 900°C”.  It is simply unclear as to how one can achieve the claimed particle having a 900°C melting point (m.p.).  The applicant’s highest m.p. example, 58Bi-42Sn, is 139°C.  The closest prior art, Rasmussen, can at best achieve an undercooling of 121°C.  Additionally, why 900°C?  What is special about 900°C, why not 901°C or 850°C?  What factual reasoning would leave one of ordinary skill in the art to conclude that a material with an m.p. of 900°C is possible but 901°C is not?  Note that this same reasoning can also be applied to 250°C.   Appropriate correction is required.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 42, 44-47, 49, 50, 52, and 55-58 are rejected under 35 U.S.C. 102a1 as being anticipated by Rasmussen et al. (US 4,042,374).
Regarding claim 42, Rasmussen discloses:
A liquid metallic core-shell particle comprising: 
an undercooled liquid metallic core comprising a metal or alloy, the undercooled liquid metallic core having a melting point in the range of 62 °C to 900 °C [2:57-65 and 3:9-15]; and 
an outer shell on the undercooled liquid metallic core, the outer shell comprising an inorganic or organic adlayer [2:12-18 and 5:37-47];
wherein the undercooled liquid metallic core is a liquid when the liquid metallic core-shell particle has a temperature equal to ambient temperature [as noted above this limitation is considered functional language].
Concerning any claimed results, materials, and/or functions:
Since the prior art article, i.e. the article based on the (combined) prior art reference(s) above, is identical to the claimed article it is the examiner’s position that the prior art article is capable of achieving any claimed function with any claimed material to achieve any claimed result.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.
Regarding claim 44, Rasmussen discloses:
[Sn, Sn-Pb, Pb, Sn-Bi; 4:27-30, 6:15-16, 7:9-13].
Regarding claim 45, Rasmussen discloses:
wherein the particle is spherical and has a diameter of 4 nm to 900 microns [claim 16].
Regarding claim 46, Rasmussen discloses:
wherein the liquid metallic core comprises a solder alloy [Sn, Sn-Pb, Pb, Sn-Bi; 4:27-30, 6:15-16, 7:9-13].
Regarding claim 47, Rasmussen discloses:
wherein the alloy is selected from the group consisting of an alloy comprising In, an alloy comprising Ga, an alloy comprising Pb, an alloy comprising Bi, an alloy comprising Sn, an alloy comprising Ag, and an alloy comprising Au [Sn, Sn-Pb, Pb, Bi-Sn; 4:27-30, 6:15-16, 7:9-13].
Regarding claim 49, Rasmussen discloses:
wherein the undercooled liquid metallic core material comprises a Bi-based solder [Bi-Sn; 7:9-13].
Regarding claim 50, Rasmussen discloses:
wherein the undercooled liquid metallic core material comprises a Sn-based solder [Sn, Sn-Pb, Pb, Bi-Sn; 4:27-30, 6:15-16, 7:9-13].
Regarding claim 52, Rasmussen discloses:
wherein the undercooled liquid metallic core is stabilized against solidification in its undercooled state by the inorganic or organic adlayer [2:12-18].
Regarding claim 55, Rasmussen discloses:
wherein the outer shell comprises an oxide [2:12-18].
Regarding claim 56, since Rasmussen uses an acid to form the oxide and the applicant uses an acid to form the oxide the Rasmussen particle will also have the stabilizing shell and adlayer in the claimed manner:
wherein the outer shell comprises a stabilizer shell, wherein the metallic core is on an on inside surface of the stabilizer shell, wherein the inorganic or organic adlayer is on an outside surface of the stabilizer shell.
Regarding claim 57, Rasmussen discloses:
wherein the stabilizer shell comprises a self-passivating oxide layer [2:12-18].
Regarding claim 58, since the Rasmussen particle is identical to that claimed the Rasmussen particle is also rupturable as claimed below:
wherein the outer shell of the particle is rupturable by machining, by applying a mechanical stress, or by chemical etching using an etching reagent.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 48, 51, 59, 62 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al. (US 4,042,374) as applied to claim 42 above.
Regarding claim 48 and 51, Rasmussen does not teach:
wherein the metal or alloy comprises at least one of gold and silver, or 
wherein the undercooled liquid metallic core metal comprises Field's metal, wherein the Field's metal is about 32.5 wt% Bi, about 51.0 wt% In, and about 16.5 wt% Sn.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any metal/alloy/solder that has a melting point in this range such as SAC, 3–4% silver, 0.5–0.7% copper, and the balance (95%+) tin, or Field’s metal, in order to obtain a particle having desired properties, to avoid the use of Pb, to study various undercooled particles, or due to cost, availability, and/or familiarity. Furthermore, the claim would have been obvious because a particular technique, i.e. “undercooling metals with melting points below 400°C”, was recognized as part of the ordinary capabilities of one skilled in the art.  Accordingly, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to an anticipated success, it is likely the product not of invention but of ordinary skill and common sense.”  Thus, the claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success and/or predictable results.
Regarding claim 59, Rasmussen does not teach:
wherein rupturing the outer shell of the particle at room temperature releases the undercooled liquid metallic core material and solidifies the released undercooled liquid metallic core material at room temperature.
However, Rasmussen is open to any metal/alloy/solder with a melting point between ambient and 400°C; 2:58-65, and notes that these metals can be undercooled 100-130°C below their melting point; 3:9-15.  

Regarding claim 62, Rasmussen does not teach:
wherein the ambient temperature is room temperature.
However, this limitation is addressed in the rejection of claim 59 above.
Claims 53, 54, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al. (US 4,042,374) as applied to claim 42 above, and further in view of Ko et al. (US 2007/0010688 A1).  Note that claim 56 is alternatively rejected should the applicant prove that Rasmussen does not inherently achieve the claimed results.  
Regarding claims 53, 54, and 56, Rasmussen does not teach:

wherein the inorganic or organic adlayer comprises acetate, or 
wherein the outer shell comprises a stabilizer shell, wherein the metallic core is on an on inside surface of the stabilizer shell, wherein the inorganic or organic adlayer is on an outside surface of the stabilizer shell.
Note that the claimed acetate adlayer is formed by the use of acetic acid; PA Pub 0038-0039.
Rasmussen is open to using any anion acid as long as it meets the requirements in 2:40-52 and such examples are dicarboxylic, isophthalic, and terephthalic acids.
Ko teaches that acetic, isophthalic, and terephthalic acids are equivalent anion acids; 0021.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any anion acid, including acetic acid, since it is a known equivalent to isophthalic and terephthalic acids, minus any unexpected results.  In doing so, the formed particles would have an oxide stabilizer shell and an acetate ad layer.  
Claims 42, 44-47, 48-52, 55-59, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al. (US 4,042,374).  Note that this line of rejections applies should the “ambient temperature” limitation be given structural weight; .i.e. considered to be somewhere around 25°C.  
Regarding claim 42, Rasmussen teaches:
A liquid metallic core-shell particle comprising: 
[2:57-65 and 3:9-15]; and 
an outer shell on the undercooled liquid metallic core, the outer shell comprising an inorganic or organic adlayer [2:12-18 and 5:37-47].
Rasmussen does not teach:
wherein the undercooled liquid metallic core is a liquid when the liquid metallic core-shell particle has a temperature equal to ambient temperature.
However, Rasmussen is open to any metal/alloy/solder with a melting point between ambient and 400°C; 2:58-65, and notes that these metals can be undercooled 100-130°C below their melting point; 3:9-15.  
Thus, one using any known metal/alloy/solder having a melting point below ~150°C, such as Field’s metal, Bi-In alloys, Bi-Pb alloys, Bi-Sn alloys, etc. in the Rasmussen method would achieve a particle with a liquid core at ambient temperature, ~25°C.  Additionally, one would have been motivated to do so in order to obtain a particle having desired properties, to avoid the use of Pb, to study various undercooled particles, or due to cost, availability, and/or familiarity. Furthermore, the claim would have been obvious because a particular technique, i.e. “undercooling metals with melting points below 400°C”, was recognized as part of the ordinary capabilities of one skilled in the art.  Accordingly, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to an anticipated success, it is likely the product not of invention but of ordinary skill and common sense.”  Thus, the claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior 
Regarding claims 44-47, 48-52, 55-59, and 62, refer to the rejections of these claims above.

Response to Arguments
Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive.
The applicant argues that Rasmussen does not disclose any droplets that can be undercooled to ambient temperature and remain liquid.  With regards to the 102 rejection, this agreement is not persuasive since ambient is being considered functional language and thus making this limitation relative to how, when, or where the particle is being used, stored, manufactured, etc.  As for the 103 rejection, this argument completely ignores the reasoning provided by the examiner to achieve the claimed room temperature undercooled particle.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735